McKinstry, J.:
An application on certiorari to annul certain orders of respondent assessing the property pf a railroad corporation. The following is a summary of petitioner’s points:
1. Eespondent had no power to make the assessment without first ascertaining the value of the property according to some law, order, or rule regulating its mode of action.
2. Sections 3664 and 3665 of the Political Code, as the same were adopted by the Legislature of 1880, are void, because the title thereto did not express their object; and, as amended in 1881, are void, because not passed by the constitutional majority.
3. The State Board has failed to comply (a) with Section 9 of Article xiii of the Constitution, which requires notice, etc. (6) Has failed, in this regard, to comply with Sections 3692 and 3693 of the Political Code, (c) If the Constitution of the State has attempted to confer the power on the State .Board which it pretends to exercise, the provision of the *28State Constitution is violative of the Constitution of the United States, (d) Also, of Subdivision 10 of Section 25, Article iv, of the State Constitution.
4. The “ sworn statement” of petitioner is to be taken as true and correct, since it does not appear that any “ general investigation” was had by the State Board, before the valuations in the petitions were increased.
5. The assessment of petitioner’s “ roadway” is void, because the roadway is not therein described by “ metes and bounds.”
6. Sections 3664 and 3665 of the Political Code are void in so far as they attempt to make the assessment by the State Board a basis" of taxation for county purposes, city purposes, etc.
7. The order of the State Board is not an assessment for purposes of taxation, the assessment being for the year 1881, there being no such “fiscal” year, and no law declaring the valuation made for “1881” the basis of taxation for the thirty-third or thirty-fourth fiscal year.
8. The assessment is void because it blends the several items of property in one.
9. The assessment could only be equalized when petitioner applied to the Board, in the month of September.
10. The assessment is void because it attempts to assess the same property thrice, the roadway, roadbed, and rails being the same.
11. The assessment is void, because the record fails to show that it has been apportioned to the cities, towns, etc.
12. The Act of the Legislature which went into effect May 12, 1881, is void: First, because the object of the Act is not expressed in the title; second, it attempts to confer the power of levying a tax on the State Board of Equalization.
After consideration of the points made by counsel for petitioner, we say:
1. Had the Board power to proceed to the assessment without previous and independent ascertainment of the value under some law, order, or rule? In People v. Supervisors of Sacramento County, this Court said: “ But it is the manifest intent of the Constitution that the valuation of the railroad property, mentioned in Section 10 of Article xiii, shall be *29finally fixed and determined by the State Board of Equalization—the State Board has the exclusive power to assess and equalize its value. Thus the Constitution furnishes a system for the assessment of railroads, operated in more than one county, which is separate and distinct from that provided for the assessment of other property. The system is prescribed in Section 10 of Article xiii. ‘The franchises, roadway, roadbed, rails, and rolling stock of all railroads operated in more than one county in this State shall be assessed by the State Board of Equalization, at their actual value, and the same shall be apportioned to the counties, cities and counties, cities, towns, townships, and districts in which said railroads are located, in proportion to the number of miles of railway laid in such counties, cities and counties, cities, towns, townships, and districts.’ It can not be doubted (if the Constitution is constitutional) that the State Board of Equalization has power thus to assess the railroad property mentioned in Section 10 of Article xiii, and to apportion the same to the several counties, etc. The portion of the section quoted is clearly self-executing. We are at a loss to imagine how any statute could make the duty of the State Board any clearer than does this distinct and positive mandate of the Constitution. If any doubt could possibly be built upon the words cited it would be dispelled by the first clause of the same section. ‘ All property, except as hereinafter in this section provided, shall be assessed in the county, city, city and county, town, township, or district in which it is situated in the manner prescribed by law.’ Thus by the very language of the Constitution all other but the railroad property mentioned must be assessed by the local assessors, in the manner prescribed by statute; the railroad property must be assessed in the manner prescribed by the sections of the Constitution.” (8 Pac. L. J. 103.) That is, by the State Board without the aid of statute.
2. Are sections 3664-3665 of the Political Code of none effect for the reasons stated in point two, as above stated ? The title of the Act of 1880 (Amendments to the Codes, 1880, p. 5), must be held to be sufficient. It has been repeatedly assumed here, that, under the present Constitution, a title expressing the object of an Act to be “to amend Section-” *30of a named Code “relating to” the particular object treated of in the body of the Act, was a compliance with Section 24 of Article iv. The title of the Act now under consideration, shows that the sections added, are to be added to the Political Code, and relate to the object already mentioned. If, therefore, the attempt to amend Sections 3664-3665, in 1881, failed by reason of' the amendment not receiving the necessary majority, the action of the State Board in assessing the petitioner’s property may be upheld.by the Act of 1880.
But the Board had the power under the Constitution. It may be admitted that the Legislature may prescribe their mode of procedure; limit the period in each year within which the Board can assess; determine how their records shall be kept; regulate their conduct to any extent which does not detract from their powers, nor relieve them of duties imposed by the Constitution. Under the Constitution no other officer or board can assess the property of railroads, operated in more than one county, and the State Board is commanded to assess it at its actual value. If the Legislature fails to regulate the mode, the power and duty is in the State Board of Equalization to assess at the actual value. It is of the assessment that petitioner complains. The Legislature can not relieve the railroad property of all taxation by neglecting to add further machinery to the sufficient direction which is found in the self-executing mandate of the Constitution.
3. In answer to the subdivisions of point three we say: (a) Section 9 of Article xiii, so far as it relates to the State Board, has reference to the equalization of assessments between cowrvties. (b) The ninth subdivision of Section 3692 of the Political Code also refers to the equalization between counties; and Sections 3692 and 3693, if they attempt to provide for the equalization of individual assessments, are void. (Wells, Fargo & Co. v. State Board of Equalization, 56 Cal. 194.) (c) The particular provision of the Constitution of the United States claimed to be violated by the provision of the State Constitution is found in Section 1 of the Fourteenth Amendment: “No State shall deny to any person the equal protection of the laws.” The Constitution of the State requires all property to be assessed at its actual value. We are unable to see how the fact that the value of one kind of *31property is to be ascertained by one officer or Board and the value of another kind of property by another officer or Board ■—each clothed with the duty and responsibility of ascertaining the actual value—can be held to operate a deprivation of legal protection to the owners of either kind of property. The State Board in the one case, the Assessors and County Boards in the other, are but different instrumentalities through which the same result is reached; the fair and just valuation by reference to the same standard—and therefore the equal and uniform valuation — of property for purposes of taxation. (d) As to the proposition that Section 10 of Article xiii, conflicts with Subdivision 10 of Section 25 of Article iv without pausing to inquire which of the two provisions should be disregarded if they could not co-exist, it is enough to say that the section of the Constitution first mentioned is not “ a local or special law ” passed by the' Legislature.
4. In support of the fourth point, as above stated, counsel relies upon Sections 3664 and 3693 of the Political Code. Section 3693 has reference to the equalization of assessments in counties. Section 3664 requires the President, or some officer of a corporation operating a railroad in more than one county, to furnish the State Board with a sworn statement of its property and values. It is added that if the corporation shall fail to furnish the statement, the State Board shall fix the value and proceed to assess the property of the corporation so failing, the valuation fixed by the Board to be final and conclusive. But the Constitution imposes the duty of assessing the property of the corporations upon the State Board of Equalization. The provision of the Code ought not to be construed, and can not fairly be construed, to make each railroad corporation the assessor of its own property, in case it chooses to file a statement. Doubtless the Board will place much reliance upon the statements, and will start with a presumption that they are correct, but if satisfied that property has been omitted from them by mistake, or that the valuation inthemeontainedis too low,must performits duty of assessing all of the property at its “ actual value.” If the statement is not furnished, the valuation of the Board becomes “ final and conclusive.” This is to be read in connection with the clause in the same section: “Any person dissatisfied with an assess*32ment made by said. Board of Equalization against his or its property may, within five days after such assessment is made and entered of record on the books of said Board, by written petition, apply to said Board to have the same corrected in any particular.” Where no “ sworn statement” is filed, the corporation is cut off from its right to appeal to the Board, within five days, to have its first assessment corrected. And since it is only where a statement has been presented that the application can be made to have the assessment corrected, the assessment made by the Board, after the statement is furnished, is the one which may be corrected. It was certainly not the purpose of the statute to allow the corporation to complain of—and have corrected—its own sworn statement.
The foregoing, of course, is (as are the points of petitioner) based upon the assumption that the section of the Code is valid.
The description of the “roadway” is sufficient. The statute reads: “By metes and bounds, or other description sufficient for identification.” Here the termini, courses, and distances are given. The law fixes the width.
6. In support of the sixth point, petitioner cites the Constitution (Art. xi, §§ 12, 13; Art. iv, § 25). Even if the Sections 3664 and 3665 were of none effect, so far as they make the assessment the basis of city and town taxation, the assessment before us would be valid. It is not necessary, in the present case, to decide whether Section 10 of Article xiii intends to make the assessment by the State Board of railroad property the assessment upon which the taxes in cities, etc., of such property, shall be collected for local purposes. If such is the proper interpretation of Section 10, Article xiii, it is to be read in connection with the other provisions. Each provision of the Constitution is to be given its proper effect. If in one section a power is specially conferred, or a duty specially enjoined, which, in general terms, is prohibited by other sections, the power or duty specially conferred or enjoined constitutes an exception to the general rule; the direction to employ the power or discharge the duty in the particular instance, is as mandatory as the general prohibition.
7. The tenth Section of Article xiii provides, that the railroad property shall be assessed by the State Board; the *33Political Code, Section 3692, that the State Board shall assess such property annually, on or before the first Monday in March. The very notion of an assessment involves the fixing of values as of a certain date, since there is no mode of making the valuation vary with the increased or. diminished value during the current year, and, if there were, such varying valuations would be destructive of established principles of uniformity. The annual valuation by the State Board, which precedes the fixing of the rate of taxation, applies to the rate which for State purposes is fixed for two years, and' for county (city, etc.) purposes, perhaps, for a single year. The order of assessment made on or before the first Monday of March need not declare the particular fiscal year or years to which it is applicable. It is made applicable, by fair construction of the Constitution and Statutes, to the orders fixing the rate of taxation which next succeed it.
8. The order of assessment does assess separately the franchise, roadway, roadbed, rails, and rolling stock—the several subjects of taxation mentioned in the Constitution and Code. (Art. xiii, § 10; Pol. C., § 3692.) It is not necessary, therefore, to determine whether it is obligatory on the Board separately to specify the several items of railroad property. The Constitution does not, in terms, require that the assessed value of each item should be separately apportioned to the several counties; and that the Political Code does not contemplate such separate distribution is sufficiently apparent from Section 3650. That section provides that the Assessor shall prepare an assessment book, in which must be specified in separate columns, under appropriate heads: 1. The names of persons assessed; 2. Land by township, etc.; 3. City and town lots; 4. Personal property, showing number, kind, etc.; 5. Cash value of real estate, etc.; 6. Of personal property; 7. Money; 8. “The assessment of the franchise, roadbed’’ etc., such as may have been made by the State Board and furnished to him; * * * 14. Total value of all property. It thus appears that while as to assessments made by the Assessor the kinds are to be separately stated, the assessment by the State Board of the “ franchise, roadbed,” etc., is entered in one column and as a single item,
*349. It is true, that by Section 3664, the assessment of railroad property must be made (as in the ease before us it was in fact made) on or before the first Monday of May. It is also true that by the same section the Board must meet on or before the third Monday of August' to equalize the valuation of property as between the several counties. But a reconsideration of the assessment (or equalization) of railroad property can only be made by the State Board in case a petition shall be filed by a party interested, within five days after the assessment is made and entered.
10. “ The roadbed is the foundation on which the superstructure of a railroad rests.” (Webster.) The roadway is the right of way, which has been held to be property liable to taxation. (Appeal of N. B. & M. R. R. Co., 32 Cal. 499.) The rails in place constitute the superstructure resting upon the roadbed.
11. Even if, as claimed, the assessment is not apportioned to cities, etc., the orders are nevertheless valid. The Constitution does not require that the apportionment to counties and to cities, etc., shall be one act. Non constat, but apportionment has been made to cities, towns, etc. The apportionment to a county is a single act, complete in itself.
12. The Act of May 12, 1881, is entitled “An Act to amend Section 3713 of the Political Code, and to provide for the levy of the tax for State purposes for the thirty-third and thirty-fourth fiscal years.” The title distinctly expresses the single object of the Act.
The Act does not attempt to confer the power of levying a tax upon the State Board. In Houghton v. Austin, 47 Cal. 646, it was held that Section 3666 of the Political Code, as the section read originally, in so far as it delegated to the State Board the power to fix the rate of taxation “ after allowing for delinquency in the collection of taxes,” was unconstitutional, because it was a delegation of legislative power. That section left it entirely in the hands of the Board to add any sum or percentage they might deem proper in anticipation of possible delinquencies. Such attempted delegation of legislative power is not found in the Act now under consideration. The Board is commanded to add twelve per centum, neither more nor less, for delinquencies. The twelve per *35cent, is as definitely fixed as is any portion of the tax levied by the law-making power.
Orders affirmed.
Boss and McKee, JJ., concurred.